Citation Nr: 1633547	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-11 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1978 to October 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

An October 2015 rating decision granted service connection for tinnitus.  


CONCLUSION OF LAW

As there is no remaining question of law or fact involving the claim of service connection for tinnitus; the appeal has been rendered moot.  38 U.S.C.A. § 7105(d)(5) (West 2014).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The service connection claim for tinnitus was certified to the Board in January 2013.  An October 2015 rating decision then granted service connection for tinnitus.  Therefore, the Veteran's appeal as to this matter has been rendered moot as the benefit has been fully granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy to resolve, the appeal to this extent is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).    

	
ORDER

Service connection for tinnitus is dismissed. 

____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


